Title: To George Washington from Major General Philemon Dickinson, 4 October 1777
From: Dickinson, Philemon
To: Washington, George

 

Dear Sir
Elizabeth Town [N.J.] 4th October 1777

By intelligence just received, which I am of opinion may be depended on, there is some great & uncommon movement of the Enemy; what their real intentions are, cannot determine—the prevailing opinion is, that they intend to push thro’ this State, perhaps it may be to assist Burgoyne, a few days will determine the matter; when your Excellency shall be further informed.
I have given orders for a strong reinforcement but am apprehensive they will arrive too late, should they pursue this rout—I have sent an Express to Genl Putman, informing him of the intelligence received.
Last night I sent over a Party to bring off the Enemys Guard opposite this Post, the oars were muffled, & they landed undiscovered; and had not the visiting rounds, unluckily just passed by, our Party would have brought off the whole Guard, they were found on the Parade, and after exchanging a few Shot, our Party agreeable to Orders given, rush’d in with fixed Bayonets, upon which they fled with the utmost precipitation—we made only one Prisoner, but secured all their Baggage, & one good Musket, which I divided among the Party, the Blankets were all new, and very acceptable to our People.
I have proper Persons employ’d who have given good intelligence heretofore, one of them returnd last evening from the Island, who informs me that two of the Inhabitants of Woodbridge are now in your Excellency’s Camp as Spies, and will go from thence to Genl How—The Person who gives this information has a pass to Lord Cornwallis & will be with your Excellency in a few days, and on his return from Philada will wait upon your Excellency, and give you all the information in his Power. I have the Honor to be Your Excellency’s most Obdt Servt

Philemon Dickinson

